        Case 2:20-cv-02700-SM-MBN Document 15 Filed 06/02/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    MARLENE GOINS,                                                           CIVIL ACTION
       Plaintiff

    VERSUS                                                                   NO. 20-2700

    JAZZ CASINO COMPANY, LLC,                                                SECTION: “E” (5)
        Defendant


                                     ORDER AND REASONS

        Before the Court is a motion to remand by Plaintiff Marlene Goins.1

                                           BACKGROUND

        This personal injury action arises from a slip-and-fall that allegedly occurred in a

Harrah’s New Orleans Casino restroom on July 7, 2019.2 On April 22, 2020, the injured

casino guest, Plaintiff Marlene Goins, filed suit against the casino’s owner, Defendant Jazz

Casino Company, LLC, in the Civil District Court for the Parish of Orleans.3 On October

2, 2020, Defendant removed the action to this Court.4 On May 27, 2021, Plaintiff filed a

motion to remand.5

                                       LAW AND ANALYSIS

        Subject matter jurisdiction in this case is premised on diversity of citizenship.

Federal courts are courts of limited jurisdiction and possess only the authority conferred

upon them by the U.S. Constitution or by Congress.6 Therefore, the Court has an

“independent obligation to determine whether subject-matter jurisdiction exists, even in



1 R. Doc. 13.
2 R. Doc. 1-2 at ¶ IV.
3 R. Doc. 1-2.
4 R. Doc. 1.
5 R. Doc. 13. The motion is unopposed.
6 Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. Feb. 28, 2001).



                                                     1
        Case 2:20-cv-02700-SM-MBN Document 15 Filed 06/02/21 Page 2 of 3




the absence of a challenge from any party.”7 Federal law allows for state civil suits to be

removed to federal courts in certain instances. Generally, removal jurisdiction is governed

by 28 U.S.C. § 1441(a), which provides:

        Except as otherwise expressly provided by [an] Act of Congress, any civil
        action brought in a State court of which the district courts of the United
        States have original jurisdiction, may be removed by the defendant or the
        defendants, to the district court of the United States for the district and
        division embracing the place where such action is pending.8

        “The removing party bears the burden of showing that federal jurisdiction exists

and that removal was proper.”9 When removal is based on federal diversity jurisdiction,

the removing party must show that (1) complete diversity of citizenship exists between

the parties, and (2) the amount in controversy exceeds $75,000.00, exclusive of interest

and costs.10 Diversity of citizenship is not in dispute.

        Because Louisiana law prohibits state-court plaintiffs from claiming a specific

amount of damages,11 the removing defendant must establish by a preponderance of the

evidence that the amount in controversy exceeds the $75,000.00 jurisdictional amount

at the time of removal.12 The removing defendant may meet its burden by offering

“summary-judgment type evidence” of facts in controversy, which support a finding that

the requisite amount is in controversy.13




7 Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006) (citing Ruhgras AG v. Marathon Oil Co., 526 U.S. 574,
583 (1999)).
8 28 U.S.C. § 1441(a).
9 See Manguno v. Prudential Property and Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
10 Garcia v. Koch Oil Co. of Tex., Inc., 351 F.3d 636, 638 (5th Cir. 2003) (citing St. Paul Reinsurance Co. v.

Greenburg, 134 F.3d 1250, 1253 (5th Cir. 1998)).
11 See LA. CODE CIV. PROC. art. 893.
12 Simon v. Wal-Mart Stores, Inc., 193 F.3d 848, 850 (5th Cir. 1999); Luckett v. Delta Airlines, Inc., 171

F.3d 295, 298 (5th Cir. 1999).
13 White v. FCI USA, Inc., 319 F.3d 672, 674 (5th Cir. 2003); see also Simon, 193 F.3d at 850; Luckett, 171

F.3d at 298.

                                                      2
       Case 2:20-cv-02700-SM-MBN Document 15 Filed 06/02/21 Page 3 of 3




        In her motion to remand, Plaintiff stipulates the damages are no more than

$75,000.oo.14 She attaches an affidavit waiving “her right to receive or obtain any monies

in excess of the $75,000.00.”15 In an e-mail to the Court, Defendant’s counsel confirmed

that Defendant does not oppose Plaintiff’s Motion to Remand.16 Accordingly, the Court

finds it lacks diversity jurisdiction.

                                          CONCLUSION

        IT IS HEREBY ORDERED that Plaintiff’s motion to remand is GRANTED.17

This matter is REMANDED to the Civil District Court for the Parish of Orleans,

Louisiana.

        New Orleans, Louisiana, this 2nd day of June, 2021.



                                                 _______ _____________ __________
                                                          SUSIE MORGAN
                                                   UNITED STATES DISTRICT JUDGE




14 R. Doc. 13 at 5.
15 R. Doc. 13-2.
16 E-Mail from George C. Drennan, Counsel for Defendant, to the Court (June 1, 2021, 16:09 CST) (on file

with the Court).
17 R. Doc. 7.



                                                   3
